 EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective
as of the 1st day of July, 2010, by and between Freedom Resource Enterprises
Inc.  (the “Company") and Daniel Carlson (the "Executive").


WITNESSETH:
 
WHEREAS, the Company desires to have the benefit of the Executive's efforts and
services; and
 
WHEREAS, the Company has determined that it is appropriate and in the best
interests of the Company to provide to the Executive the compensation and
benefits set forth herein, and;
 
Whereas, the Company also desires to provide protection to the Executive in the
event of certain terminations of the Executive's employment relationship with
the Company in accordance with the terms and conditions contained herein and the
Executive desires to have such protection.
 
WHEREAS, the Executive desires to be employed by the Company in accordance with
the terms set forth below;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Company and the Executive hereby
mutually covenant and agree as follows:
 
1.           DEFINITIONS.  Whenever used in this Agreement the following terms
shall have the meanings set forth below:
 
(a)           "Accrued Benefits" shall mean the amount payable not later than
ten (10) days following an applicable Termination Date and which shall be equal
to the sum of the following amounts:
 
(i)           All salary earned or accrued through the Termination Date;
 
(ii)           Reimbursement for any and all monies advanced in connection with
the Executive's employment for reasonable and necessary expenses incurred by the
Executive through the Termination Date;
 
(iii)           Any and all other cash benefits previously earned through the
Termination Date and deferred at the election of the Executive or pursuant to
any deferred compensation plans then in effect;
 
(iv)           The full amount of any stated bonus payable to the Executive in
accordance with Section 6(b) herein with respect to the year in which
termination occurs; and
 

--------------------------------------------------------------------------------


 
(v)           All other payments and benefits to which the Executive may be
entitled under the terms of any benefit plan of the Company.
 
(b)           "Board" shall mean the Board of Directors of the Company;
 
(c)           "Cause" shall mean any of the following:
 
(i)           The engaging by the Executive in fraudulent conduct, as evidenced
by a determination in a binding and final judgment, order or decree of a court
or administrative agency of competent jurisdiction, in effect after exhaustion
or lapse of all rights of appeal, in an action, suit or proceeding, whether
civil, criminal, administrative or investigative, which the Board determines by
a majority vote, has a significant adverse impact on the Company in the conduct
of the Company's business;
 
(ii)           Conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, which the Board determine by a
majority vote, has a significant adverse impact on the Company in the conduct of
the Company's business;
 
(iii)           Neglect or refusal by the Executive to perform the Executive's
duties or responsibilities (unless significantly changed without the Executive's
consent); or
 
(iv)           A significant violation by the Executive of the Company's
established policies and procedures;
 
Notwithstanding the foregoing, Cause shall not exist under Sections 1(c)(iii)
and (iv) herein unless the Company furnishes written notice to the Executive of
the specific offending conduct and the Executive fails to correct such offending
conduct within the thirty (30) day period commencing on the receipt of such
notice.
 
(d)           "Change of Control" shall mean a change in ownership or managerial
control of the outstanding voting interests, assets or business of the Company
resulting from one or more of the following circumstances:
 
(i)           A change in ownership of the Company through a transaction or
series of transactions, such that any Person or Persons (other than any current
officer of the Company or member of the Board) is (are) or become(s), in the
aggregate, the beneficial owner(s), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the Company's then
outstanding securities. For purposes of this Agreement, a beneficial owner of a
security includes any person who, directly or indirectly, through any contract,
arrangement, understanding, relationship, or otherwise has or shares voting
power (which includes the power to vote, or to direct the voting of, such
security) and/or, investment power (which includes the power to dispose, or to
direct the disposition of, such security) ;
 
2

--------------------------------------------------------------------------------


 
(ii)           Any acquisition, consolidation or merger of the Company in which
the Company is not the continuing or surviving company or pursuant to which
equity interests of the Company would be converted into cash (other than cash
attributable to dissenters' rights), securities or other property provided by a
Person or Persons other than the Company, other than an acquisition,
consolidation or merger of the Company in which the holders of the equity of the
Company immediately prior to the acquisition, consolidation or merger have
approximately the same proportionate equity ownership of the surviving company
immediately after the acquisition consolidation or merger;
 
(iii)           The Board of the Company approves a sale, transfer, liquidation
or other disposition of all or substantially all of the assets of the Company to
a Person or Persons; or

 
(iv)            The Board of the Company approves the hiring of another industry
professional to serve as CEO and the Executive agrees to either a reduced role
and title or voluntarily agrees to resign upon the hiring of the permanent CEO;
 
A "Change of Control" shall be deemed to occur on the actual date on which any
of the foregoing circumstances shall occur.
 
(e)           "Disability" shall mean a physical or mental condition whereby the
Executive is unable to perform on a full-time basis the customary duties of the
Executive under this Agreement;
 
(f)           "Good Reason" shall mean:
 
(i)           The removal of the Executive from or any failure to reelect or
appoint the Executive to any of the positions held by the Executive as of the
date of this Agreement or any other positions to which the Executive shall
thereafter be elected or assigned except in the event that such removal or
failure to reelect relates to the termination by the Company of the Executive's
employment for Cause or by reason of death, Disability or voluntary retirement;
 
(ii)           A significant adverse change, without the Executive's written
consent, in the nature or scope of the Executive's authority, powers, functions,
duties or responsibilities, or a material reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements available to a level below that which was provided to the
Executive on the day preceding the date of this Agreement and that which is
necessary to perform any additional duties assigned to the Executive following
the date of this Agreement, which change or reduction is not generally effective
for all executives employed by the Company (or its  successor) in the
Executive's class or category; or
 
(iii)           Breach or violation of any material provision of this Agreement
by the Company;
 
3

--------------------------------------------------------------------------------


 
(g)           "Gross Income" shall mean the greater of the amounts payable
pursuant to paragraph 6 or the Executive's average compensation (base salary
plus cash bonus) for the prior two (2) taxable years, plus any other
compensation payable to the Executive by the Company for the same period,
whether taxable or non-taxable;
 
(h)           "Notice of Termination" shall mean the notice described in Section
14 herein;
 
(i)           "Person" shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity, other than an employee benefit
plan of the Company or an entity organized, appointed or established pursuant to
the terms of any such benefit plan;
 
(j)           "Termination Date" shall mean, except as otherwise provided in
Section 14 herein, shall mean:
 
(i)           The Executive's date of death;
 
(ii)           Thirty (30) days after the delivery of the Notice of Termination
terminating the Executive's employment on account of Disability pursuant to
Section 9 herein, unless the Executive returns on a full-time basis to the
performance of his or her duties prior to the expiration of such period;
 
(iii)           Thirty (30) days after the delivery of the Notice of Termination
if the Executive's employment is terminated by the Executive voluntarily; or
 
(iv)           Thirty (30) days after the delivery of the Notice of Termination
if the Executive's employment is terminated by the Company for any reason other
than death or Disability;
 
(k)           "Termination Payment" shall mean the payment described in Section
12 herein;
 
(l)           “$” shall mean United States dollars.
 
2.           EMPLOYMENT.  The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth herein.
 
3.           TERM.  The employment of the Executive by the Company pursuant to
the provisions of this Agreement shall commence on the date hereof and will end
on the 2nd anniversary thereof, unless further extended or sooner terminated as
hereinafter provided.  On the last day of each year thereafter, the term of the
Executive's employment shall, unless sooner terminated as hereinafter provided,
be automatically extended for an additional one year period from the date
thereof unless at least three (3) months before such date the Company shall have
delivered to the Executive or the Executive shall have delivered to the Company
written notice that the term of the Executive's employment hereunder will not be
extended beyond its existing duration.
 
4

--------------------------------------------------------------------------------


 
4.           POSITIONS AND DUTIES.  The Executive shall serve as Vice President
and Chief Financial Officer of the Company and in such additional capacities as
set forth in Section 7 herein.  In connection with the foregoing positions, the
Executive shall have such duties, responsibilities and authority as may from
time to time be assigned by the President or the Board.  The Executive shall not
be required to serve in his position at the Company as his sole and exclusive
function and he may have other business interests and may engage in other
activities in addition to those relating to the Company, so long as they do not
impede or interfere with the Executive’s duties hereunder.
 
5.           PLACE OF PERFORMANCE.  In connection with the Executive's
employment by the Company, the Executive shall be based at the principal
executive offices of the Company.
 
6.           COMPENSATION AND RELATED MATTERS.
 
(a)           Salary.  The Company shall pay to the Executive $3,500, as his
base monthly salary (subject to adjustment as provided herein) in equal monthly
installments, paid on the first day of each month beginning July 1, 2010 (or as
nearly as practicable), in accordance with the Company's standard payroll policy
(as in effect from time to time).  Such base monthly salary may be increased
from time to time in accordance with normal business practices of the
Company.  The base monthly salary of the Executive shall not be decreased below
its then existing amount during the term of this Agreement.
 
(b)           Bonus.  The Executive shall be entitled to receive bonuses, when
and as declared by the Board of Directors, of up to $50,000, to be paid on or
before December 15 of each year, commencing in 2010.
 
(c)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all expenses for travel and living
expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established from time to time
by the Company.
 
(d)           Other Benefits.  The Company shall provide, or reimburse,
Executive with all other benefits normally provided to an employee of a company
similarly situated to the Company, including being added as a named officer on
the Company's directors' and officers' liability insurance policy (which shall
be obtained and maintained in full force and effect so long as Executive is
employed by the Company, on such terms as are customary for company’s similarly
situated).  At a minimum, the benefits will include:
 
(i)           Health Insurance;
 
(ii)           Disability Insurance; and
 
(iii)           Paid vacation.
 
(e)           Vacations.  The Executive shall be entitled to the number of
vacation days in each calendar year, and to compensation in respect of earned
but unused vacation days, determined in accordance with the Company's vacation
plan, but in no event less than fifteen (15) business days.  The Executive shall
also be entitled to all paid holidays given by the Company to its executives.
 
5

--------------------------------------------------------------------------------


 
7.           OFFICES.  The Executive agrees to serve without additional
compensation, if elected or appointed thereto, in one or more executive offices
of the Company, or any affiliate or subsidiary of the Company, or as a member of
the board of directors of any subsidiary or affiliate of the Company; provided,
however, that the Executive is indemnified for serving in any and all such
capacities on a basis no less favorable than is currently provided by the
Company's, or otherwise.
 
8.           TERMINATION AS A RESULT OF DEATH.  If the Executive shall die
during the term of this Agreement, the Executive's employment shall terminate on
the Executive's date of death and the Executive's surviving spouse, or the
Executive's estate if the Executive dies without a surviving spouse, shall be
entitled to the Executive's Accrued Benefits as of the Termination Date.
 
9.           TERMINATION FOR DISABILITY.  If, as a result of the Executive's
Disability, the Executive shall have been unable to perform the Executive's
duties hereunder on a full-time basis for four (4) consecutive months and within
thirty (30) days after the Company provides the Executive with a Termination
Notice, the Executive shall not have returned to the performance of the
Executive's duties, the Company may terminate the Executive's
employment.  During the term of the Executive's Disability prior to termination,
the Executive shall continue to receive all salary and benefits payable under
Section 6 herein, including participation in all employee benefit plans,
programs and arrangements in which the Executive was entitled to participate
immediately prior to the Disability; provided, however, that the Executive's
continued participation is permitted under the terms and provisions of such
plans, programs and arrangements.  In the event the Executive's employment is
terminated on account of the Executive's Disability in accordance with this
Section 9, the Executive shall receive the Executive's Accrued Benefits as of
the Termination Date and shall remain eligible for all benefits provided by any
long-term disability programs of the Company in effect at the time of such
termination.
 
10.           TERMINATION FOR CAUSE.  If the Executive's employment with the
Company is terminated by the Company for Cause, subject to the procedures set
forth in Section 14 herein, the Executive shall be entitled to receive the
Executive's Accrued Benefits as of the Termination Date.
 
11.           OTHER TERMINATION BY COMPANY.  If the Executive's employment with
the Company is terminated by the Company other than by reason of death,
Disability or Cause, or as described in paragraph __ below, subject to the
procedures set forth in Section 14 herein, the Executive (or in the event of the
Executive's death following the Termination Date, the Executive's surviving
spouse or the Executive's estate if the Executive dies without a surviving
spouse) shall receive the applicable Termination Payment.  The Executive shall
not, in connection with any consideration receivable in accordance with this
Section 11, be required to mitigate the amount of such consideration by securing
other employment or otherwise and such consideration shall not be reduced by
reason of the Executive securing other employment or for any other reason.
 
6

--------------------------------------------------------------------------------


 
12.           VOLUNTARY TERMINATION BY EXECUTIVE.  Provided that the Executive
furnishes thirty (30) days prior written notice to the Company, the Executive
shall have the right to voluntarily terminate this Agreement at any time.  If
the Executive's voluntary termination is without Good Reason, the Executive
shall receive the Executive's Accrued Benefits as of the Termination Date and
shall not be entitled to any Termination Payment.  If the Executive's voluntary
termination (other than a termination described in paragraph __ below) is for
Good Reason, the Executive (or in the event of the Executive's death following
the Termination Date, the Executive's surviving spouse or the Executive's estate
if the Executive dies without a surviving spouse) shall receive the applicable
Termination Payment.  
 
13.           TERMINATION PAYMENT.
 
(a)           If the Executive's employment is terminated as a result of death
or disability, the lump sum Termination Payment payable to the Executive shall
be equal to the Executive’s Accrued Benefits as of the Termination Date.
 
(b)           If the Executive's employment is terminated by the Executive for
Good Reason or by the Company for any reason other than death, disability or
Cause, the Termination Payment payable to the Executive by the Company shall be
equal to the Executive's Accrued Benefits plus (i) if before December 15, 2010,
6 months of base monthly salary plus $25,000; or (ii) if after December 15,
2010, $50.000.
 
(c)           The Termination Payment shall be payable in a lump sum not later
than ten (10) days following the Executive's Termination Date.  Such lump sum
payment shall not be reduced by any present value or similar factor.  Further,
the Executive shall not be required to mitigate the amount of such payment by
securing other employment or otherwise and such payment shall not be reduced by
reason of the Executive securing other employment or for any other reason.
 
14.           TERMINATION NOTICE AND PROCEDURE.  Any termination by the Company
or the Executive of the Executive's employment during the Employment Period
shall be communicated by written Notice of Termination to the Executive, if such
Notice of Termination is delivered by the Company, and to the Company, if such
Notice of Termination is delivered by the Executive, all in accordance with the
following procedures:
 
(a)           The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination;
 
(b)           Any Notice of Termination by the Company shall be approved by a
resolution duly adopted by a majority of the directors of the Company then in
office;
 
(c)           If the Executive shall in good faith furnish a Notice of
Termination for Good Reason and the Company notifies the Executive that a
dispute exists concerning the termination, within the fifteen (15) day period
following the Company's receipt of such notice, the Executive shall continue the
Executive's employment during such dispute.  If it is thereafter determined that
(i) Good Reason did exist, the Executive's Termination Date shall be the earlier
of (A) the date on which the dispute is finally determined, either by mutual
written agreement of the parties or pursuant to Section 18, (B) the date of the
Executive's death or (C) one day prior to the second (2nd) anniversary of a
Change of Control, and the Executive's Termination Payment, if applicable, shall
reflect events occurring after the Executive delivered the Executive's Notice of
Termination; or (ii) Good Reason did not exist, the employment of the Executive
shall continue after such determination as if the Executive had not delivered
the Notice of Termination asserting Good Reason; and
 
7

--------------------------------------------------------------------------------


 
(d)           If the Executive gives notice to terminate his or her employment
for Good Reason and a dispute arises as to the validity of such dispute, and the
Executive does not continue his employment during such dispute, and it is
finally determined that the reason for termination set forth in such Notice of
Termination did not exist, if such notice was delivered by the Executive, the
Executive shall be deemed to have voluntarily terminated the Executive's
employment other than for Good Reason.
 
15.           NONDISCLOSURE OF PROPRIETARY INFORMATION.  Recognizing that the
Company is presently engaged, and may hereafter continue to be engaged, in the
research and development of processes, the manufacturing of products or
performance of services, which involve experimental and inventive work and that
the success of its business depends upon the protection of the processes,
products and services by patent, copyright or by secrecy and that the Executive
has had, or during the course of his engagement may have, access to Proprietary
Information, as hereinafter  defined,  of the Company or other  information and
data of a secret or proprietary  nature of the Company  which the
Company  wishes to keep  confidential  and the  Executive has furnished,  or
during the course of his engagement may furnish, such information to the
Company, the Executive agrees that:
 
(a)           "Proprietary Information" shall mean any and all methods,
inventions, improvements or discoveries, whether or not patentable or
copyrightable, and any other information of a similar nature related to the
business of the Company disclosed to the Executive or otherwise made known to
him as a consequence of or through his engagement by the Company (including
information originated by the Executive) in any technological area previously
developed by the Company or developed, engaged in, or researched, by the Company
during the term of the Executive's engagement, including, but not limited to,
trade secrets, processes, products, formulae, apparatus, techniques, know-how,
marketing plans, data, improvements, strategies, forecasts, customer lists, and
technical requirements of customers, unless such information is in the public
domain to such an extent as to be readily available to competitors;
 
(b)           The Executive acknowledges that the Company has exclusive property
rights to all Proprietary Information and the Executive hereby assigns all
rights he might otherwise possess in any Proprietary Information to the
Company.  Except as required in the performance of his duties to the Company,
the Executive will not at any time during or after the term of his engagement,
which term shall include any time in which the Executive may be retained by the
Company as a consultant, directly or indirectly use, communicate, disclose or
disseminate any Proprietary Information or any other information of a secret,
proprietary, confidential or generally undisclosed nature relating to the
Company, its products, customers, processes and services, including information
relating to testing, research, development, manufacturing, marketing and
selling;
 
8

--------------------------------------------------------------------------------


 
(c)           All documents, records, notebooks, notes, memoranda and similar
repositories of, or containing, Proprietary Information or any other information
of a secret, proprietary, confidential or generally undisclosed nature relating
to the Company or its operations and activities made or compiled by the
Executive at any time or made available to him or her prior to or during the
term of his engagement by the Company, including any and all copies thereof,
shall be the property of the Company, shall be held by him or her in trust
solely for the benefit of the Company, and shall be delivered to the Company by
him or her on the termination of his or her engagement or at any other time on
the request of the Company; and
 
(d)           The Executive will not assert any rights under any inventions,
copyrights, discoveries, concepts or ideas, or improvements thereof, or know-how
related thereto, as having been made or acquired by him or her prior to his or
her being engaged by the Company or during the term of his engagement if based
on or otherwise related to Proprietary Information.
 
16.           ASSIGNMENT OF INVENTIONS.
 
(a)           For purposes of this Section 16, the term "Inventions" shall mean
discoveries, concepts, and ideas, whether patentable or copyrightable or not,
including but not limited to improvements, know-how, data, processes, methods,
formulae, and techniques, as well as improvements thereof or know-how related
thereto, concerning any past, present or prospective activities of the Company
which the Executive makes, discovers or conceives (whether or not during the
hours of his engagement or with the use of the Company's facilities, materials
or personnel), either solely or jointly with others during his or her engagement
by the Company or any affiliate and, if based on or related to Proprietary
Information, at any time after termination of such engagement.  All Inventions
shall be the sole property of the Company, and Executive agrees to perform the
provisions of this Section 16 with respect thereto without the payment by the
Company of any royalty or any consideration therefor other than the regular
compensation paid to the Executive in the capacity of an employee or consultant.
 
(b)           The Executive hereby assigns to the Company all of his rights to
such Inventions, and to applications for United States and/or foreign letters
patent or copyrights and to United States and/or foreign letters patent or
copyrights granted upon such Inventions.
 
(c)           The Executive shall acknowledge and deliver promptly to the
Company, without charge to the Company, but at its expense, such written
instruments (including applications and assignments) and do such other acts,
such as giving testimony in support of the Executive's inventorship, as may be
necessary in the opinion of the Company to obtain, maintain, extend, reissue and
enforce United States and/or foreign letters patent and copyrights relating to
the Inventions and to vest the entire right and title thereto in the Company or
its nominee.  The Executive acknowledges and agrees that any copyright developed
or conceived of by the Executive during the term of Executive's employment which
is related to the business of the Company shall be a "work for hire" under the
copyright law of the United States and other applicable jurisdictions.
 
9

--------------------------------------------------------------------------------


 
(d)           No provisions of this Section shall be deemed to limit the
restrictions applicable to the Executive under Section 15.
 
(e)           No provisions of this Section shall be deemed or construed to
require the Executive to assign to the Company any rights or intellectual
property with respect to any invention which (i) is created by the Executive
entirely on his own time, (ii) does not constitute an "employment invention" as
defined in the Utah Employment Inventions Act, and (iii) is not exempted from
the application of the Utah Employment Inventions Act.
 
17.           SHOP RIGHTS.  The Company shall also have the royalty-free right
to use in its business, and to make, use and sell products, processes and/or
services derived from any inventions, discoveries, concepts and ideas, whether
or not patentable, including but not limited to processes, methods, formulas and
techniques, as well as improvements thereof or know-how related thereto, which
are not within the scope of Inventions as defined in Section 16 but which are
conceived or made by the Executive during the period he or she is engaged by the
Company or with the use or assistance of the Company's facilities, materials or
personnel.
 
18.           REMEDIES AND JURISDICTION.
 
(a)           The Executive hereby acknowledges and agrees that a breach of the
agreements contained in this Agreement will cause irreparable harm and damage to
the Company, that the remedy at law for the breach or threatened breach of the
agreements set forth in this Agreement will be inadequate, and that, in addition
to all other remedies available to the Company for such breach or threatened
breach (including, without limitation, the right to recover damages), the
Company shall be entitled to injunctive relief for any breach or threatened
breach of the agreements contained in this Agreement.
 
(b)           All claims, disputes and other matters in question between the
parties arising under this Agreement, shall, unless otherwise provided herein,
be decided by arbitration in Texas, in accordance with the Model Employment
Arbitration Procedures of the American Arbitration Association (including such
procedures governing selection of the specific arbitrator or arbitrators),
unless the parties mutually agree otherwise.  The Company shall pay the costs of
any such arbitration.  The award by the arbitrator or arbitrators shall be
final, and judgment may be entered upon it in accordance with applicable law in
any state or Federal court having jurisdiction thereof.
 
19.           ATTORNEYS' FEES.  In the event that either party hereunder
institutes any legal proceedings in connection with its rights or obligations
under this Agreement, the prevailing party in such proceeding shall be entitled
to recover from the other party, all costs incurred in connection with such
proceeding, including reasonable attorneys' fees, together with interest thereon
from the date of demand at the rate of twelve percent (12%) per annum.
 
10

--------------------------------------------------------------------------------


 
20.           SUCCESSORS.  This Agreement and all rights of the Executive shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, estates, executors, administrators, heirs and
beneficiaries.  In the event of the Executive's death, all amounts payable to
the Executive under this Agreement shall be paid to the Executive's surviving
spouse, or the Executive's estate if the Executive dies without a surviving
spouse.  This Agreement shall inure to the benefit of, be binding upon and be
enforceable by, any successor, surviving or resulting company or other entity to
which all or substantially all of the business and assets of the Company shall
be transferred whether by merger, consolidation, transfer or sale.
 
21.           ENFORCEMENT.  The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
 
22.           AMENDMENT OR TERMINATION.  This Agreement may not be amended or
terminated during its term, except by written instrument executed by the Company
and the Executive.
 
23.           SURVIVABILITY.  The provisions of Sections 15, 16, 17, 18, and 19
shall survive termination of this Agreement.
 
24.           ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes all prior oral or written agreements, negotiations, commitments
and understandings with respect thereto.
 
25.           VENUE; GOVERNING LAW.  This Agreement and the Executive's and
Company's respective rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Texas without giving
effect to the provisions, principles, or policies thereof relating to choice or
conflicts of laws.
 
26.           NOTICE.  Notices given pursuant to this Agreement shall be in
writing and shall be deemed given when received, and if mailed, shall be mailed
by United States registered or certified mail, return receipt requested,
addressee only, postage prepaid, if to the Company, to:
 

  Company:   Freedom Resource Enterprises Inc.     (to be renamed Colombia Clean
Power & Fuels Inc.)     4265 San Felipe Street, Suite 1100     Houston, Texas
770027



11

--------------------------------------------------------------------------------


 

  Executive:  Daniel Carlson     38 Hunter Creek Road     Fairfax, CA 94930    
Facsimile:  (415) 457-2811

 
or to such other address as the Company shall have given to the Executive or, if
to the Executive, to such address as the  Executive shall have given to the
Company.
 
27.           NO WAIVER.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
28.           HEADINGS.  The headings herein contained are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.
 
29.           COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.
 

  "COMPANY"           Freedom Resource Enterprises Inc.          
 
By:
/s/ Edward Mooney       Edward Mooney, President          

 

  "EXECUTIVE"        
 
 
/s/ Daniel Carlson       Daniel Carlson  